DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 48-60 and 66 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 48, the SEQ ID# 75 has a sequence recited (SMITF…). The sequence is not SEQ ID# 75. It is unclear what the sequence should be. 
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 62-64 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. (rejection-WD-Ab structure)
The Court has indicated in Amgen Inc vs Sanofi (2017-1480, Fed Cir, 2017) that the disclosure of a well characterized antigen is insufficient for an adequate written description of the antibody that binds the antigen.  The Court stated that “an adequate written description must contain enough information about the actual makeup of the claim products – a precise definition such as by structure, formula, chemical name, physical properties, or other properties, of species falling within the genus sufficient to distinguish the genus from other material,” which may be present in “function “terminology “when the art has established a correlation between structure and function” (page 17, 1st paragraph). The Court went on to indicate that knowledge of the chemical structure of an antigen does not tell you anything about the structure of the antibody (Id).
The guidelines for the Examination of Patent Applications Under the 35 U.S.C. 112, § 1 "Written Description" Requirement make clear that if a claimed genus does not show actual reduction to practice for a representative number of species, then the Requirement may be alternatively met by reduction to drawings, or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the Applicant was in possession of the genus (Federal Register, Vol. 66, No. 4, pages 1099-1111, Fri. January 5, 2001, see especially page 1106 column 3).  
The specification does not provide adequate written description of the claimed invention.  The legal standard for sufficiency of a patent's (or a specification's) written description is whether that description "reasonably conveys to the artisan that the inventor had possession at that time of the. . .claimed subject matter", Vas-Cath, Inc. V. Mahurkar, 19 USPQ2d 1111 (Fed. Cir. 1991).  
In the instant case, the specification does not convey to the artisan that the Applicant had possession at the time of invention of the claimed invention, the genus of antibodies that have 90% identity to SEQ ID#s 12 and 22 and there is no indication as to what it binds to. 
The Federal Circuit addressed the application of the written description requirement to DNA-related inventions in University of California v. Eli Lilly and Co., 119 F.3d 1559, 43 USPQ2d 1398 (Fed. Cir. 1997).  The court stated that “[a] written description of an invention involving a chemical genus, like a description of a chemical species, requires a precise definition, such as by structure, formula, [or] chemical name, of the claimed subject matter sufficient to distinguish it from other materials.” Id. At 1567, 43 USPQ2d at 1405.  The court concluded that “naming a type of material generally known to exist, in the absence of knowledge as to what that material consists of, is not a description of that material.” Id. 
The Federal Circuit clarified that a molecule can be adequately described without disclosing its complete structure.  See Enzo Biochem, Inc. V. Gen-Probe Inc., 296 F.3d 1316, 63 USPQ2d 1609 (Fed. Cir. 2002). The Enzo court adopted the standard that the written description requirement can be met by “show[ing] that an invention is complete by disclosure of sufficiently detailed, relevant identifying characteristics ....i.e., complete or partial structure, other physical and/or chemical properties, functional characteristics when coupled with a known or disclosed correlation between function and structure, or some combination of such characteristics. “ Id. At 1324, 63 USPQ2d at 1613 (emphasis omitted, bracketed material in original).              
Furthermore The Board in Ex Parte Kubin found that the written description of 35 USC 112 was not met, stating that  
Without a correlation between structure and function, the claim does little more than define the claimed invention by function. That is not sufficient to satisfy the written description requirement. See Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406 (“definition by function … does not suffice to define the genus because it is only an indication of what the gene does, rather than what it is”). 
               The Board in Ex Parte Kubin further stated on page 16 that 
Possession may not be shown by merely describing how to obtain possession of members of the claimed genus or how to identify their common structural features. See University of Rochester, 358 F.3d at 927, 69 USPQ2d at 1895. 

The court in In re Alonso (Fed. Cir. 2008) citing In re Enzo, Enzo, 323 F.3d at 969 stated that  
[F]or purposes of satisfying the written description requirement, it is not enough merely to disclose a method of making and identifying compounds capable of being used to practice the claimed invention.  

The Board in Kubin indicated that possession may not be shown by merely describing how to obtain possession of members of the claimed genus. However, the specification does not disclose sufficient information on the structural function relationship to identify the claimed genus of antibodies.  One of ordinary skill in the art would not be able to identify the broad claimed genus of antibodies.
Thus, the specification does not provide an adequate written description of the genus of antibodies that is required to practice the claimed invention.  Applicants have not described the genus of antibodies sufficiently to show they had possession of the claimed genus. Since the disclosure fails to provide sufficient relevant identifying characteristics, and because the genus is highly variant, one of skill in the art would reasonably conclude that the disclosure fails to provide a representative number of species to describe the genus as broadly claimed.

Claims 53-55, 59, 61-65 and 67 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. (rejection-WD-relaxin)
The claims require relaxin or 90% identity to SEQ ID# 49.
The specification only teaches SEQ ID# 33 (nucleic acid encoding relaxin, Example 1) and the two peptide that comprise the chains SEQ ID# 45 and 46.
Applicant has not taught the variety of 90% identity that have the function of relaxin or the genus of other polypeptides that have the function of relaxin or that the individual chains (SEQ ID# 45 and 46) function independently.
Applicant has not taught the sequence that can be changed and still have the function or the sequence that must remain to have the function. 
Thus, applicant has not shown possession of the genus of relaxin polypeptides or the genus of 90% identity to SEQ ID# 49 that have the function of relaxin.

Claims 66, and 67 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. (rejection-enablement-fibrosis)
The claims are drawn to methods of treating fibrosis in a subject using an antibody and the antibody could be any antibody with relaxin or the antibody can be mostly defined and not include relaxin. 
RLX302 and RLX303 as used in examples 11 and 12.
The specification does not teach antibodies without relaxin as treatment.
The specification does not teach the range of antibodies that can be used as a scaffold to deliver relaxin.
The art teaches “Discrepant in vivo and in vitro antifibrosis effects of RLN
An experimental liver fibrosis model was established by a 6-week-administration of carbon tetrachloride (CCl4) and monitored by hepatic echogenicity, in which the reflection of ultrasound waves at the interface with a changed stiffness corresponds to the brightness in the ultrasound image. RLN treatments began after four weeks of CCl4 injection, when moderate liver fibrosis had developed (Fig. 1a–c). Although continuous infusion of recombinant RLN was previously reported to reduce myofibroblasts, daily intravenous (i.v.) injection of the peptide for two weeks did not slow down the progression of liver fibrosis (Fig. 1b,c), presumably due to the short half-life and widely expressed RXFP19”(Hu et al, Nature Nanotechnology, VOL 16,  2021 pages 466–477, page 466 lower right). 
Thus, in a liver fibrosis model, there is conflicting evince of relaxin effect and there is question of method of dosage and half-life of the relaxin. The specification does not use this model but uses the interpubic ligament model and it is not clear that it is comparable.
Crelin (Science 1969 Apr 4;164(3875):81-2) reports the interpubic ligament is very elastic (abstract) but does not teach it as a relaxin assay. 
While the interpubic ligament seems to be a good target for fibrosis assay because it needs to be elastic, it does not seem to be a widely used model, there is no correlation presented on how the Example 12 on how it relates to fibrosis, and the control results might differ from the liver model above. 
Thus, it would require undue experimentation to use the antibodies/antibodies-relaxin to treat fibrosis because of the unpredictability in the art relating to administration and dosing, and how the model correlates to pathological fibrosis. 

Potential Allowable Subject Matter
It appears that if the antibody of claim 48 is amended from SEQ ID# 75 to SEQ ID# 79, the proper identifier of the recited sequence, the antibody defined by those 6 CDRs would be free of the prior art. 
 
The following is an examiner’s statement of closest prior art: The antibody recited in claim 48 using SEQ ID# 79 is not anticipated or made obvious by the prior art.
Wu et al. (JMB 2005, vol 350, pages 126-144) is cited as the closes prior art. 
Wu et al. teach variants of palivizumab but do not teach or suggest the HCDR3 of SEQ ID# 79. Figures 1 and 2 and Tables 1 and 2 teach variant HCDR3 sequences but do not anticipate or make obvious the sequence of SEQ ID# 79 or joining a relaxin polypeptide to the antibody. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MYRON G HILL whose telephone number is (571)272-0901. The examiner can normally be reached Mon-Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Janet Andres can be reached on 571-272-0867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MYRON G. HILL
Examiner
Art Unit 1648



/M.G.H/Examiner, Art Unit 1648                                                                                                                                                                                                        
/Shanon A. Foley/Primary Examiner, Art Unit 1648